Citation Nr: 0700737	
Decision Date: 01/10/07    Archive Date: 01/24/07

DOCKET NO.  06-18 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an effective date earlier than December 
22, 2004 for compensation for right femoral neuropathy under 
38 U.S.C.A. § 1151.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to a waiver of recovery of an overpayment of 
Department of Veterans Affairs (VA) pension benefits in the 
amount of $ 8,291.00.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1945 to July 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which granted entitlement under 
38 U.S.C.A. § 1151 for right femoral neuropathy and assigned 
an effective date of December 22, 2004.

The veteran testified before the undersigned at a December 
2006 videoconference hearing.  The veteran also testified at 
a February 2005 hearing before the RO.  Transcripts have been 
associated with the file.

The issues of entitlement to TDIU and waiver of overpayment 
are addressed in the REMAND section below and are REMANDED to 
the RO for further action.  


FINDINGS OF FACT

1.  The veteran filed for compensation under 38 U.S.C.A. 
§ 1151 in November 2000.  

2.  The veteran withdrew his claim for compensation under 
38 U.S.C.A. § 1151 on October 23, 2001.  

3.  The first written communication received from the veteran 
indicating that he wished to renew his claim for 38 U.S.C.A. 
§ 1151 benefits was received on December 22, 2004.  There is 
no outstanding claim for § 1151 benefits prior to December 
22, 2004.


CONCLUSION OF LAW

The requirements for an effective date prior to December 22, 
2004, for compensation under 38 U.S.C.A. § 1151 for right 
femoral neuropathy, have not been met.  38 U.S.C.A. § 5110 
(West 2002); 38 C.F.R. § 3.400 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Earlier Effective Date

The effective date of an award of service connection based on 
a claim received more than one year after a veteran's 
discharge from service will be the later of the date of 
receipt of claim or the date entitlement arose.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.  With section 1151 claims, such as 
this one, the effective date of an award will be (1) the date 
such injury was suffered if the claim for compensation is 
received within one year of that date, or (2) date of receipt 
of claim.  38 U.S.C.A. § 5110(c); 38 C.F.R. § 3.400(i)(1).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151.  A claim is a formal or informal 
communication, in writing, requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  Upon receipt of an informal claim, if a formal claim 
has not been filed, an application form will be forwarded to 
the claimant for execution.  If received within one year 
after the date it was sent to the claimant, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155(a).

In this case, the veteran suffered a cardiac event while 
volunteering at the John Cochran VA facility in March 2000 
and, as a result of medical treatment provided by VA, 
developed right femoral neuropathy.  The RO granted § 1151 
benefits in a December 2005 rating decision, assigning an 
effective date of December 22, 2004, the date of receipt of a 
written claim for § 1151 benefits.  As the claim was received 
after entitlement arose, the pertinent question is whether a 
claim, formal or informal, for 38 U.S.C.A. § 1151 benefits 
was outstanding prior to December 22, 2004.  The Board finds 
that it was not.

The facts in this case are that the veteran was granted 
pension benefits in May 2000.  He filed a claim for 
compensation benefits under 38 U.S.C.A. § 1151 on November 6, 
2000 and an Improved Pension Eligibility Report in January 
2001.  The RO began development of the claim and collected 
the veteran's VA medical treatment records.  The RO then 
granted special monthly pension benefits in a September 19, 
2001 rating decision.  The veteran then sent a statement, 
received by the RO on October 23, 2001, informing the RO to 
"[p]lease disregard my previous request for benefits 
according to USC 1151.  I am satisfied with benefits granted 
according to VA rating decision dated 9/19/01."  The Board 
construes the veteran's statement as a withdrawal of his 
claim for § 1151 compensation.  

The veteran has argued, at his hearings before both the RO 
and the Board, that the October 2001 statement should not be 
considered a withdrawal.  His arguments revolve around the 
fact that he did not understand the difference between the 
two types of claims, and that he thought compensation and 
pension were the same benefit.  The Board finds these 
arguments unavailing.  First, the statement from him is 
unequivocal; he very plainly stated that he wanted to 
withdraw his request for § 1151 benefits and the only action 
that could possibly result from that statement is a 
withdrawal of his claim.  He states that he does not have 
much education and did not understand the various claims he 
had filed.  Although the Board finds his testimony credible 
and sympathizes with his situation, the fact is that 
generally, in VA matters, as with other areas of the law, the 
United States Supreme Court has held that persons dealing 
with the government are charged with knowledge of federal 
statutes and lawfully promulgated agency regulations, 
regardless of actual knowledge of what is in the regulations 
or of the hardship resulting from innocent ignorance. See 
Jaquay v. West, 11 Vet. App. 67, 73-4 (1998).  It must also 
be noted that the veteran was represented by an experienced 
veterans' service organization at the time he filed and then 
withdrew the § 1151 claim.  Finally, the difference between 
compensation and pension is not at issue here.  The veteran 
had already been granted pension benefits before he filed for 
§ 1151 compensation.  The veteran pursued an administrative 
tort claim against VA subsequent to the withdrawal of the 
§ 1151 claim.  This resulted in a settlement in favor of the 
veteran in July 2004.  In effect, the veteran was asking for 
more money, regardless of the form that it took.  

Following the tort claim, the veteran informed the VA in 
writing that he wished to pursue a § 1151 claim in a 
statement received December 22, 2004.  Prior to December 22, 
2004, communications from the veteran or his representatives 
did not indicate that he wished to pursue § 1151 
compensation.  VA is not required to anticipate any potential 
claim for a particular benefit where no intention to raise it 
was expressed.  See Brannon v. West, 12 Vet. App. 32, 35 
(1998).  There are several communications from the veteran's 
representatives between the October 23, 2001 withdrawal and 
the December 22, 2004 statement.  These communications relate 
to records requests and the process of the administrative 
tort claim.  The Board notes that a tort claim is an 
alternative form of recovery, distinct and separate from a 
§ 1151 claim.  The communications related to the tort claim 
do not mention a § 1151 claim, and cannot be relied upon to 
establish an earlier effective date.  The veteran also sent 
statements related to the overpayment and his requested 
waiver.  Again, there is no mention of the § 1151 claim.  The 
veteran also contacted the office of his U.S. Senator for 
assistance.  The communications from the Senator's office 
were received in March 2005, and cannot establish an earlier 
effective date.  As mentioned above, a claim must identify 
the benefit sought, particularly in this case, where the 
veteran sought pension, tort and § 1151 benefits.  See 
38 C.F.R. § 3.155, supra.  The record does not include any 
communication from the veteran or a representative received 
prior to December 22, 2004 that may reasonably be construed 
as an indication he was seeking compensation under 
38 U.S.C.A. § 1151.  

The veteran relocated from Wisconsin to Michigan prior to 
refiling his claim for § 1151 benefits.  The file contains a 
contact log between the Detroit and Milwaukee ROs in October 
and November 2004.  The Detroit RO requested the file be 
transferred so that a § 1151 claim could be adjudicated in 
October 2004.  This is the first mention by anyone of a 
§ 1151 claim after the October 2001 withdrawal was received.  
This cannot constitute grounds for an earlier effective date, 
because a writing is required to create a formal or informal 
claim.  See 38 C.F.R. § 3.1(p).  While it is unclear why the 
Detroit RO took this action, the first writing received by an 
RO is the statement received on December 22, 2004.  

The Board is constrained by the law and regulations made by 
the Congress governing the establishment of effective dates 
for the award of compensation.  Thus, notwithstanding the 
veteran's assertions as to why an earlier effective date 
should be assigned, the fact remains that the veteran 
withdrew his initial claim for § 1151 compensation on October 
23, 2001.  The first communication received from the veteran 
indicating that he wished to pursue the § 1151 claim after 
October 23, 2001 was received on December 22, 2004.  In light 
of this fact, the Board concludes that an earlier effective 
date is not warranted in this case under VA regulations 
governing effective dates for awards based on a claim for 
compensation under 38 U.S.C.A. § 1151.  

II. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  


Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); Quartuccio, at 187.  The veteran was aware that 
it was ultimately his responsibility to give VA any evidence 
pertaining to the claim.  The October 2005 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  The U.S. Court of Appeals for 
Veterans Claims (Court) recently held that "the statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, § 5103(a) notice has served its purpose, and its 
application is no longer required because the claim has 
already been substantiated."  Dingess v. Nicholson, 19 Vet. 
App. 473, 490 (2006).  In this case, the veteran's claim was 
granted, a disability rating and effective date assigned, in 
a December 2005 decision of the RO.  However, in the 
circumstances of this case, the RO provided additional 
notification to the veteran in a March 2006 letter that 
informed him how VA assigns effective dates.  That letter was 
followed by an adjudication of the claim in the May 2006 
statement of the case.  VA's duty to notify under 38 U.S.C.A. 
§ 5103(a) is discharged.  See Sutton v. Nicholson, 20 
Vet.App. 419 (2006). 



The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  Private medical records 
identified by the veteran have been obtained, to the extent 
possible.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claim.  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991); 38 C.F.R. § 3.327(a) (2006).  An examination was 
provided in October 2005.  Compensation under § 1151 was 
granted by the RO.  The veteran has not appealed the issue of 
the rating assigned, nor has there been any indication that 
his condition has worsened.  Further examination is not 
necessary.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to an effective date earlier than December 22, 
2004 for compensation under 38 U.S.C.A. § 1151 for right 
femoral neuropathy is denied.


REMAND

In December 2004, the RO found that a change in the veteran's 
entitlement to pension benefits had resulted in an 
overpayment to the veteran.  A March 2005 letter to the 
veteran informed him that the RO had denied his request for a 
waiver of the overpayment.  The veteran has submitted a March 
2005 Notice of Disagreement.  Also, the veteran filed a 
December 2006 Notice of Disagreement to a September 2006 
rating decision that denied entitlement to TDIU.  The claims 
must be remanded to allow the RO to provide the veteran with 
a statement of the case (SOC) on these issues.  Manlincon v. 
West, 12 Vet. App. 238, 240-41 (1999); see also Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995); Archbold v. Brown, 9 
Vet. App. 124, 130 (1996); VAOPGCPREC 16-92 (O.G.C. Prec. 16-
92).  However, the issues will be returned to the Board after 
issuance of the SOC only if perfected by the filing of a 
timely substantive appeal.  See Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); Archbold, 9 Vet. App. at 130.


Accordingly, this case is remanded for:

Provide the veteran with a statement of 
the case as to the issues of TDIU and 
waiver of overpayment.  The veteran 
should be informed that he must file a 
timely and adequate substantive appeal in 
order to perfect an appeal of this issue 
to the Board.  See 38 C.F.R. §§ 20.200, 
20.202, and 20.302(b).  If a timely 
substantive appeal is not filed, the 
claim should not be certified to the 
Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


